DETAILED ACTION
This office action is in response to amendment filed on Aug. 23, 2022.
Claims 1, 10, and 20 have been amended.
Claims 1-20 are pending in this application.

Claim Objections
Claims 2-9 are objected to because claim 1 they are depended upon is a storage device.   The non-volatile memory device recited in the claims 2-9 should be changed to the storage device.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, 16-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Asselin et al. (US Pub. No. 20140201727 A1 hereinafter “Asselin”), and in view of Semenzato et al. (US Patent No. 8,745,612 B1 hereinafter “Semenzato”) and further view of Batchelor et al. (US Pub. No. 20180165082 A1 hereinafter “Batchelor”)
Per claim 1 (Currently Amended)
A storage device, comprising: a controller configured to direct the storage device to:
Asselin discloses
download an updated firmware image to the storage device, wherein: the storage device is configured with a pre-existing firmware; and perform a compatibility check between the updated firmware image and the pre- existing firmware ([0014] “updating incomplete firmware compatibility metadata by downloading additional firmware compatibility metadata for the particular product, and using the updated firmware compatibility metadata to determining whether the candidate version of the firmware image is compatibility with a current version of a firmware image that is installed within the particular product.”)
determine the presence of one or more incompatibilities between the updated firmware image and the pre-existing firmware ([0023] “The updated firmware compatibility metadata preferably includes an indication of compatibility or incompatibility between the candidate version and the current version of the firmware image.”)
begin activation of the updated firmware image upon request ([0024] “the method may prevent installation of a candidate firmware image if the updated firmware compatibility metadata indicates that the candidate firmware image is incompatible with the current firmware image.  Similarly, the method may allow or initiate installation of a candidate firmware image if the updated firmware compatibility metadata indicates that the candidate firmware image is compatible with the current firmware image.”)
Asselin does not disclose
the updated firmware image comprises a plurality of incompatibility correcting functions; wherein at least one of the plurality of incompatibility correcting functions is processed; and execute the updated firmware image upon completion of the activation.
But Semenzato discloses
the updated firmware image comprises a plurality of incompatibility correcting functions (col.3 lines 13-16 “An update package may upgrade the current version of a software program to a newer version that adds new features and fixes bugs, such as compatibility issues and security vulnerabilities.”)
wherein at least one of the plurality of incompatibility correcting functions is processed; and execute the updated firmware image upon completion of the activation (col.6 lines 46-50 “If the update request is granted, software program updater 110 may subsequently update the software program with update package 102.  Software program updater 110 may be an installer that installs a software program and/or an update package.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Asselin with the teaching of Semenzato to include the updated firmware image comprises a plurality of incompatibility correcting functions; wherein at least one of the plurality of incompatibility correcting functions is processed; and execute the updated firmware image upon completion of the activation in order to fix the security flaws and/or fix other problems, such as compatibility issues, software programs may be updated through patches or upgrades.
Asselin and Semenzato do not disclose
begin a transient code execution phase prior to activation of the firmware image, wherein upon execution, the transient code execution is stored within a non-volatile memory array of the storage device.
But Batchelor discloses
begin a transient code execution phase prior to activation of the firmware image ([0051] “in response to firmware of each even-numbered I/O enclosure receiving the activate reboot command, 1) I/O enclosure code (i.e., code within the I/O enclosure) receives the activate reset command, 2) the I/O enclosure code starts the FPGA reset process, 3) during boot up of the FPGA, the new FPGA image file of the update image is used to reprogram the FPGA and the new firmware image file of the update image is loaded into the processor module”)
wherein upon execution, the transient code execution is stored within a non-volatile memory array of the storage device ([0007] “tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations comprising: sending first notifications to each Input/Output (I/O) enclosure management engine on each of a plurality of server nodes that code activation for a first set of I/O enclosures is starting”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin and  Semenzato and further including begin a transient code execution phase prior to activation of the firmware image, wherein upon execution, the transient code execution is stored within a non-volatile memory array of the storage device as taught by Batchelor in order to provide a method and system for concurrent Input/Output (I/O) enclosure firmware/Field-Programmable Gate Array update in a multi-node environment.

Per claim 2
The rejection of claim 1 is incorporated
Asselin further discloses
in the event of a determined incompatibility between the updated firmware image and pre-existing firmware, the storage device further stores the updated firmware image within the non-volatile memory array of the storage device ([0026] “firmware compatibility metadata may be stored as a matrix of known compatibility paths.  Whether those paths are direct paths from one version to another version, or where the paths go through intermediate versions, the metadata may be represented as a compatibility matrix.  The matrix may include any known compatibility or incompatibility data”)

Per claim 7
The rejection of claim 1 is incorporated
Batchelor further discloses
wherein the transient code execution phase occurs during a period of inactivity within the storage device ([0006] “each Input/Output (UO) enclosure management engine on each of a plurality of server nodes that code activation for a first set of I/O enclosures is starting”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin and  Semenzato and further including the transient code execution phase occurs during a period of inactivity within the storage device as taught by Batchelor in order to provide a method and system for concurrent Input/Output (I/O) enclosure firmware/Field-Programmable Gate Array update in a multi-node environment.

Per claim 8
The rejection of claim 7 is incorporated
Batchelor further discloses
wherein the period of inactivity is a pre-reset safe state ([0006] “activating the update image on the first set of I/O enclosures by sending an activate reset [a pre-reset state] command to each of the first set of I/O enclosures”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin and  Semenzato and further including the period of inactivity is a pre-reset safe state as taught by Batchelor in order to provide a method and system for concurrent Input/Output (I/O) enclosure firmware/Field-Programmable Gate Array update in a multi-node environment.

Per claim 9
The rejection of claim 7 is incorporated
Batchelor further discloses
wherein the period of inactivity is a post-reset loading state ([0030] “operations for high level pre-checks prior to doing concurrent code load [a loading state] distribution in accordance with certain embodiments.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin and  Semenzato and further including the period of inactivity is a post-reset loading state as taught by Batchelor in order to pre-checks that are done prior to ensure that the system is in a good state before performing any updates.

Per claim 19 (New)
The rejection of claim 10 is incorporated
Asselin further discloses
the firmware update method is compliant with the protocol utilized by the non-volatile memory device ([0005] “To update the firmware, the PROM must be physically removed from the device and replaced with a new PROM that contains the upgraded firmware. Improvements in memory device technologies have rendered variations of the PROM”)
 
Per claims 10, 11, 16-18,  and 20
They are method claims corresponding to the storage device claims 1, 2, and 7-9 and are rejected the same reason set forth in connection of the rejection of claims 1, 2, and 7-9 above.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Asselin, and in view of Semenzato and Batchelor and further view of Pollack et al. (US Pub. No. 20160092189 A1 hereinafter “Pollack”)
Per claim 3
The rejection of claim 1 is incorporated
Asselin, Semenzato and Batchelor do not disclose
wherein the incompatibility correcting functions modify data within the storage device from an incompatible format to a compatible format.
But Pollack discloses
wherein the incompatibility correcting functions modify data within the storage device from an incompatible format to a compatible format ([0096] “The compatibility classification can indicate, for example, that program versions are fully incompatible (in which case an update of a program other than the target of the program update prospectively being applied might resolve the incompatibility…or that program versions can become compatible if user configuration is performed relative to the program other than the target of the program update prospectively being applied.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin, Semenzato and Batchelor and further including the incompatibility correcting functions modify data within the storage device from an incompatible format to a compatible format as taught by Pollack in order to prevent problems that might occur when a program stored on one device would be updated to a new version that is incompatible with a current version of a program stored on another device.

Per claim 4
The rejection of claim 3 is incorporated
Pollack further discloses
wherein the data modified is meta data ([0096] “a compatibility classification can be determined based on compatibility metadata.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin, Semenzato and Batchelor and further including the data modified is meta data as taught by Pollack in order to prevent problems that might occur when a program stored on one device would be updated to a new version that is incompatible with a current version of a program stored on another device.


Per claim 5
The rejection of claim 3 is incorporated
Pollack further discloses
wherein the data modified is configuration data ([0096] “program versions can become compatible if user configuration is performed relative to the program other than the target of the program update prospectively being applied.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Asselin, Semenzato and Batchelor and further including the data modified is configuration data as taught by Pollack in order to prevent problems that might occur when a program stored on one device would be updated to a new version that is incompatible with a current version of a program stored on another device.

Per claim 6
The rejection of claim 3 is incorporated
Asselin further discloses
wherein no host data is modified during the firmware update process (see Fig. 2 [0029] “The flash utility application program 20 is run in the data processing system 10, otherwise referred herein to as a product.” Update only perform at product xyz no data update on web server.)
Per claims 12-15
They are method claims corresponding to the storage device claims 3-6 and are rejected the same reason set forth in connection of the rejection of claims 3-6 above.

Response to Arguments
Applicant’s arguments filed on Aug. 23, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	Applicant's arguments with respect to claims 1, 10, and 20, the added limitation “wherein upon execution, the transient code execution is stored within a non-volatile memory array of the storage device” that cited references do not teach or suggest.
Examiner’s response:
Examiner disagrees.
The cited reference Asselin discloses the feature “upon execution, the transient code execution is stored within a non-volatile memory array of the storage device” in paragraph [0007] “tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations comprising: sending first notifications to each Input/Output (I/O) enclosure management engine on each of a plurality of server nodes that code activation for a first set of I/O enclosures is starting”
Thus, at least reason above, Asselin discloses upon execution, the transient code execution is stored within a non-volatile memory array of the storage device recited in claims 1, 10, and 20.
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 10 and 20.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191